


110 HR 5298 IH: To deny a rebate of Federal income taxes to illegal

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5298
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To deny a rebate of Federal income taxes to illegal
		  immigrants.
	
	
		1.Denial of 2008 rebate of
			 Federal income taxes to illegal immigrants
			(a)In
			 generalNotwithstanding any
			 other provision of law, a nonresident alien individual shall not be eligible
			 for a rebate of Federal income taxes provided by an Act of Congress enacted
			 during 2008.
			(b)Identification
			 number requirement
				(1)In
			 generalNotwithstanding any
			 other provision of law, no rebate of Federal income taxes provided by an Act of
			 Congress enacted during 2008 shall be allowed to an individual who does not
			 include on the return of tax for the taxable year—
					(A)such individual’s
			 valid identification number,
					(B)in the case of a
			 joint return, the valid identification number of such individual’s spouse,
			 and
					(C)in the case of any
			 qualifying child taken into account under such Act providing for such rebate,
			 the valid identification number of such qualifying child.
					(2)Valid
			 identification numberFor purposes of paragraph (1), the term
			 valid identification number means a social security number issued
			 to an individual by the Social Security Administration. Such term shall not
			 include a TIN issued by the Internal Revenue Service.
				
